Citation Nr: 0949062	
Decision Date: 12/31/09    Archive Date: 01/13/10

DOCKET NO.  07-19 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an increased disability rating for left 
knee instability, currently evaluated as 20 percent 
disabling.

2.  Whether a separate rating is warranted for arthritis for 
the Veteran's degenerative joint disease of the left knee.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1968 to 
February 1970.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision of the 
Roanoke, Virginia, Department of Veterans Affairs (VA) 
Regional Office (RO).  

In a July 1975 rating decision, the RO granted service 
connection for residuals of an injury to the left knee, and 
assigned a 10 percent rating, effective April 25, 1975, under 
Diagnostic Code 5257.  In a December 1975 rating decision, 
the RO increased the rating to 20 percent from September 15, 
1975.  The Veteran filed an increased rating claim in August 
2005.  

The February 2006 rating decision assigned Diagnostic Code 
5010-5257 and found that, although the evidence did not show 
symptoms of disability that even met the criteria for a 20 
percent rating, the 20 percent disability rating would be 
continued because it was protected because it has been in 
effect from September 1975, which is more than 20 years.  The 
Board notes, however, that the RO apparently incorrectly 
assigned a hyphenated Diagnostic Code of 5010-5257 to the 
Veteran's disability.  As explained below, the Veteran should 
maintain a protected rating under Diagnostic Code 5257 and be 
assigned a separate rating under Diagnostic Code 5010-5003.  

While the RO has characterized the issue as entitlement to an 
evaluation in excess of 20 percent for the Veteran's 
degenerative joint disease, left knee, the Board finds that 
the issues on appeal are better characterized as entitlement 
to an increased disability rating for left knee instability, 
currently evaluated as 20 percent disabling and whether a 
separate rating is warranted for arthritis for the Veteran's 
degenerative joint disease of the left knee.  




FINDINGS OF FACT

1.  The Veteran's service-connected left knee instability is 
not characterized by objective instability or subluxation.

2.  The Veteran's degenerative joint disease, left knee is 
characterized by painful motion, but is not shown for any 
rating period to display limitation of motion of 45 degrees 
of flexion or 10 degrees of extension; however, there is 
additional functional impairment as evidenced by pain on 
motion as well as excess fatigability after repetitive motion 
exercise.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
service-connected left knee instability have not been met for 
any period of rating claim.  U.S.C.A. §§ 1155, 5107; 38 
C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5257.  

2.  The criteria for a separate 10 percent rating for 
arthritis under Diagnostic Code 5010-5003 for the Veteran's 
degenerative joint disease of the left knee have been met.  
U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 
4.71a, Diagnostic Codes 5003, 5010, 5256 - 5262.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2009).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Each disability must be considered from the point of view of 
the Veteran working or seeking work.  38 C.F.R. § 4.2.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The Veteran's entire history is to be considered when making 
a disability determination.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  This includes 
consideration of the evidence pertaining to the level of 
disability from the time period one year before the claim was 
filed.  38 U.S.C. § 5110.  

In addition, the United States Court of Appeals for Veterans 
Claims (Court) has determined that staged ratings are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings.  Hart v. Mansfield, 21 Vet. App. 505 
(2007) (citing Fenderson v. West, 12 Vet. App. 119, 126 
(1999)).  As the factual findings in this case do not show 
distinct time periods where the Veteran's disability 
exhibited symptoms that would warrant different ratings, 
staged ratings are not warranted.

The Board notes that, when evaluating musculoskeletal 
disabilities, VA may, in addition to applying schedular 
criteria, consider granting a higher rating based on 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination, to include 
during flare-ups and with repeated use, when those factors 
are not contemplated in the relevant rating criteria.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 
202, 204-7 (1995).

The Veteran's service-connected left knee instability has 
been rated as 20 percent disabling.  The 20 percent 
disability rating is protected because it has been in effect 
from September 1975, which is more than 20 years.  The 1975 
rating decisions indicated that the ratings were being 
assigned using Diagnostic Code 5257, which rates the knee on 
the basis of recurrent subluxation or lateral instability.  
Subsequent rating decisions reflect continued use of 
Diagnostic Code 5257 until the February 2006 rating decision 
on appeal changed the use of Diagnostic Codes to 5010-5257.  

The Veteran's right knee disability is currently evaluated as 
20 percent disabling under Diagnostic Code 5010-5257.  Under 
Diagnostic Code 5257, impairment of the knee, to include 
recurrent subluxation or lateral instability will be 
evaluated as 10 percent disabling when slight, 20 percent 
when moderate, and a maximum 30 percent when severe.  

Diagnostic Code 5010 is for traumatic arthritis and is 
evaluated under Diagnostic Code 5003.  Diagnostic Code 5003 
provides that degenerative arthritis that is established by 
X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  When there is some 
limitation of motion of the specific joint or joints involved 
that is noncompensable (0 percent) under the appropriate 
diagnostic codes, Diagnostic Code 5003 provides a rating of 
10 percent for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not added 
under Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  When 
there is limitation of motion of the specific joint or joints 
that is compensable (10 percent or higher) under the 
appropriate diagnostic codes, the compensable limitation of 
motion should be rated under the appropriate diagnostic codes 
for the specific joint or joints involved.  38 C.F.R. § 
4.71a.

Diagnostic Codes 5260 and 5261 relate to limitation of motion 
of the leg.  Under these codes, the disability can be rated 
anywhere from noncompensable to 50 percent disabling, 
depending on the degree of limitation of flexion or 
extension.  Under Diagnostic Code 5260, flexion of the leg is 
rated as noncompensable when limited to 60 degrees; as 10 
percent when limited to 45 degrees; as 20 percent when 
limited to 30 degrees; and a maximum of 30 percent when 
limited to 15 degrees. Under Diagnostic Code 5261, extension 
of the leg is evaluated as noncompensable when limited to 5 
degrees; as 10 percent when limited to 10 degrees; as 20 
percent when limited to 15 degrees; as 30 percent when 
limited to 20 degrees; as 40 percent when limited to 30 
degrees; and a maximum 50 percent when limited to 45 degrees.  
The normal range of knee motion is 140 degrees of flexion and 
zero degrees of extension.  38 C.F.R. § 4.71, Plate II.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25.  Pyramiding, the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided when rating a 
Veteran's service-connected disabilities. 38 C.F.R. § 4.14.  
It is possible for a Veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes, however, the critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).  Separate ratings are also 
permissible for limitation of flexion and limitation of 
extension of the same joint.  VAOPGCPREC 9-2004 (Sept. 17, 
2004).

Recitation of Evidence

The Board notes that the current claim before the Board was 
filed by the Veteran in August 2005.  The Veteran contends 
that his left knee has worsened over time, with increased 
swelling, pain and giving way.  He contends he has to worry 
about falling and that his knee hyperextends.  

Private treatment records in May 2004 show the Veteran was 
reporting knee pain sometimes at night.  

On September 26, 2005 a VA examiner noted that the Veteran 
described pain, swelling, redness and tenderness in the left 
knee.  Physical examination revealed that the Veteran could 
flex his left knee to 120 degrees, extension was 0 degrees.  
After repetitive use, flexion was limited to 90 degrees and 
the factor most responsible for the additional limitation of 
motion was fatigue.  Tenderness of the knee was noted, but 
there was no Osgood-Schlatter's disease, crepitation, clicks 
or snaps, grinding, instability or mass behind the knee.  No 
patellar or meniscus abnormality was noted.  X-rays showed 
degenerative joint disease of the left knee.  It was noted 
that the Veteran was not employed.  

An October 2005 private treatment record shows the Veteran 
had left knee pain with underlying osteoarthritis.  The 
private physician indicated he was providing a knee brace to 
the Veteran at that time because the Veteran felt his knee 
was hyperextending.  

A July 2008 x-ray of the left knee showed osteoarthritis.

A July 2008 VA examiner noted that the Veteran described pain 
and difficulty walking.  The Veteran also reported weakness, 
giving way and instability.  Physical examination appears to 
reveal that the Veteran could flex his left knee to 90 
degrees (the examination report is a bit unclear).  The 
Veteran could extend his left knee to 0 degrees.  There was 
no additional limitation of motion on repetitive use noted.  
The examiner indicated there was crepitus of the left knee, 
but no objective knee instability, grinding or meniscus 
abnormality of the left knee. 

A September 2008 VA treatment record shows the Veteran was 
continuing to suffer from left knee arthralgia.  A December 
2008 VA treatment record indicates that the Veteran reported 
his knees were doing better after braces were issued.  

An April 2009 VA examiner noted that the Veteran described 
pain, swelling, incoordination, giving way and weakness in 
left knee.  Physical examination revealed that the Veteran 
could flex his left knee to 110 degrees with pain, extension 
was 0 degrees.  There was objective evidence of pain with 
active motion on left knee.  Objective evidence of pain 
following repetitive motion was present.  The examiner noted 
no joint ankylosis.  The examiner indicated there was 
crepitus, and tenderness, with some subpatellar tenderness.  
There was no objective knee instability, grinding or meniscus 
abnormality.  The examiner noted that the Veteran was not 
currently employed and was retired due to eligibility by age 
or duration of work.  

A July 2009 VA treatment record shows that the Veteran 
reported knee arthralgia.  

Analysis

Left knee instability

The Board finds that an evaluation in excess of 20 percent is 
not warranted for the Veteran's left knee instability under 
Diagnostic Code 5257.  For the purposes of Diagnostic Code 
5257, the preponderance of the evidence is against an 
objective finding of laxity, instability or recurrent 
subluxation.  While the Veteran has given subjective reports 
of weakness and loss of strength, the objective evidence of 
record shows no instability, laxity or recurrent subluxation.  

While the Veteran has generally contended that he suffers 
from giving way and instability in his left knee in his 
statements, the Veteran's and other lay assertions of 
objective instability are not supported by clinical findings.  
For example, the May the September 2005, July 2008 and April 
2009 VA examiners all found no evidence of objective 
instability.  Notwithstanding the lack of objective evidence 
of instability and the absence of clinical findings to 
support a 20 percent rating based on left knee instability or 
subluxation, because the Veteran's 20 percent disability 
rating is a protected rating, the Board will maintain this 
rating.  

Consequently, the Board finds that the disability picture for 
the Veteran's service-connected left knee instability does 
not more nearly approximate the criteria for a 30 percent 
evaluation than those for a 20 percent evaluation during the 
period on appeal.  See Fenderson, supra.  In light of the 
above, a rating higher than 20 percent is not warranted.  38 
C.F.R. § 4.7.

Separate rating for the Veteran's degenerative joint disease 
of the left knee  

VA General Counsel precedent opinion has noted that a 
separate rating under Diagnostic Code 5010 for traumatic 
arthritis was permitted when a Veteran who was rated under 
Diagnostic Code 5257 for other knee impairment (due to 
instability or subluxation) also demonstrated additional 
disability with evidence of traumatic arthritis and a 
limitation of motion.  See VAOPGCPREC 23-97 (Jul. 1, 1997).  

When a knee disorder is already rated under Diagnostic Code 
5257, the Veteran must also have limitation of motion under 
diagnostic code 5260 or 5261 in order to obtain a separate 
rating for arthritis.  Id.  If the Veteran does not at least 
meet the criteria for a zero-percent rating under either of 
those codes, there is no additional disability for which a 
rating may be assigned.  Cf. Degmetich v. Brown, 104 F.3d 
1328, 1331 (Fed. Cir. 1997) (assignment of zero-percent 
ratings is consistent with requirement that service 
connection may be granted only in cases of currently existing 
disability).  However, where additional disability is shown, 
a Veteran rated under Diagnostic Code 5257 can also be 
compensated under code 5003.  See VAOPGCPREC 23-97.  

Under Diagnostic Codes 5260 and 5261, limitation of motion of 
45 degrees flexion or 10 degrees extension must be present to 
warrant a 10 percent evaluation.  In this case, the September 
2005 VA examiner found the Veteran's range of motion was to 
120 degrees flexion and extension was 0 degrees, the July 
2008 examiner found flexion was to 90 degrees and extension 
to 0 degrees and the April 2009 VA examiner found flexion was 
to 110 degrees and extension was 0 degrees.  None of the 
other evidence of record since the date of service connection 
shows the Veteran has limitation of motion of 45 degrees 
flexion or 10 degrees extension.  Hence, he does not meet the 
criteria for a compensable rating for the knee under 
Diagnostic Code 5260 or 5261. 

However, an evaluation of a musculoskeletal disability must 
also include consideration of the Veteran's ability to engage 
in ordinary activities, including employment, and of 
impairment of function due to such factors as pain on motion, 
weakened movement, excess fatigability, diminished endurance, 
or incoordination.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Veteran is 
competent to report pain and stiffness associated with his 
degenerative joint disease of the left knee extremity.  The 
September 2005 and April 2009 VA examiners specifically noted 
the Veteran had objective limitation of motion on repetitive 
use due to fatigue and objective evidence of pain following 
repetitive motion, respectively.   With consideration of 38 
C.F.R. §§ 4.40 and 4.45 and DeLuca, supra, the Board finds 
that the Veteran's left knee degenerative joint disease more 
closely approximates limitation of flexion to 45 degrees or 
limitation of extension to 10 degrees.  Therefore, the 
Veteran meets the criteria for a 10 percent rating under 
Diagnostic Codes 5260 or 5261 and a separate 10 percent 
rating is warranted for the Veteran's degenerative joint 
disease, left knee.  

To assign a higher, 20 percent, rating, the evidence would 
have to establish that the Veteran's left knee degenerative 
joint disease had flexion limited to 30 degrees or extension 
limited to 15 degrees.  As previously noted, the Veteran had 
flexion to at least 90 degrees and extension limited to no 
more than zero degrees during the entire appeal period.  All 
the medical evidence of record reveals that the Veteran more 
closely approximates a 10 percent rating than a 20 percent 
rating for the Veteran's Veteran's left knee degenerative 
joint disease.  Given the objective confirmation of 
limitation of motion by findings such as swelling and painful 
motion, however, the Veteran's left knee degenerative joint 
disease, with pain on limitation most closely approximates a 
10 percent rating under Diagnostic Code 5010-5003.

There is no evidence of ankylosis or semilunar cartilage 
issues, therefore Diagnostic Codes, 5256, 5258 and 5259 are 
not applicable.  In addition, there is no evidence that the 
Veteran has impairment of the tibia and fibula through 
nonunion or malunion and no evidence of genu recurvatum, so 
Diagnostic Codes 5262 and 5263 are also not applicable in 
this case.  

Consequently, the Board finds that the disability picture for 
the Veteran's service-connected left knee degenerative joint 
disease does not more nearly approximate the criteria for a 
20 percent evaluation than those for a 10 percent evaluation 
from September 26, 2005.  See Fenderson, supra.  In light of 
the above, a rating higher than 10 percent is not warranted.  
38 C.F.R. § 4.7.

Accordingly, as the evidence is at least in equipoise, the 
benefit of the doubt doctrine is applicable and the Veteran 
prevails.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Resolving reasonable doubt in the claimant's favor, a 
separate rating of 10 percent is granted from September 26, 
2005 for the Veteran's service connected degenerative joint 
disease, left knee under Diagnostic Code 5010-5003.    

Extraschedular rating

Under 38 C.F.R § 3.321(b)(1), in exceptional cases where 
schedular evaluations are found to be inadequate, 
consideration of an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities may be 
made.  The governing norm in an exceptional case is a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  See 38 C.F.R § 3.321(b)(1) 
(2009).  Here, the rating criteria reasonably describe the 
Veteran's symptoms and provide for additional or more severe 
symptoms than currently shown by the evidence; thus, his 
disability picture is contemplated by the rating schedule, 
and the assigned schedular evaluation is, therefore, 
adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  
The Schedule does provide for higher ratings for the service-
connected degenerative joint disease of the left knee and 
left knee instability.  Moreover, as discussed above, the 
schedular criteria for higher ratings have not been shown for 
the period under appeal.

The record does not reflect that the Veteran has required 
frequent hospitalizations for his degenerative joint disease 
of the left knee and left knee instability during the period 
of time on appeal.  In addition, there is no indication in 
the record this degenerative joint disease of the left knee 
disability and left knee disability alone markedly interferes 
with his employment.  Although the Board notes that the 
Veteran's knee appears to somewhat limit his mobility, it 
also appears that the Veteran is not employed by reason of 
retirement, at least in part because he was eligible by age 
or duration of work.  In sum, there is no indication in the 
record that the average industrial impairment from his 
degenerative joint disease of the left knee alone would be in 
excess of that contemplated by the assigned evaluation; it is 
not impractical to apply the regular schedular standards.  
For these reasons, a referral for an extra-schedular rating 
is not warranted.

Duties to Notify and to Assist 

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Formerly, 
the elements of proper notice included informing the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide and (3) that the claimant is expected to provide.  
Section 3.159 was amended, effective May 30, 2008 as to 
applications for benefits pending before VA or filed 
thereafter, to eliminate the requirement that VA will request 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim.  38 C.F.R. § 3.159 
(2009).

Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The 
notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim, defined to include:  (1) Veteran status; 
(2) existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  However, 
insufficiency in the timing or content of VCAA notice is 
harmless if the errors are not prejudicial to the claimant.  
Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) 
(VCAA notice errors are reviewed under a prejudicial error 
rule); see also Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

In this case, the Veteran was notified of the respective 
duties of the claimant and of VA, and of the evidence needed 
to substantiate his claim for an increased rating by a letter 
in September 2005.  The Veteran was also given updated 
specific notice in May 2008.  In a June 2009 letter, the 
Veteran was given the specific notice required by Dingess, 
supra.  This was followed by a subsequent readjudication in 
October 2009.  

The Board finds that despite any deficiency in providing 
notice the Veteran is not prejudiced in this matter.  He was 
given the diagnostic codes and rating criteria for disability 
in the rating decision, statement of the case and 
supplemental statements of the case.  This notification shows 
that that a reasonable person could be expected to understand 
what was needed to substantiate the claim.  Further, the 
Veteran has been represented by a Veteran's Service 
Organization during this appeal process and has had a 
meaningful opportunity to assist in development of his claim.  
Thus, the Veteran was accordingly made well aware of the 
requirements for increased evaluations pursuant to the 
applicable diagnostic criteria.  The Veteran described how 
the disability impacted his daily activities in his September 
2005, July 2008 and April 2009 VA examinations. Consequently, 
it is also demonstrated that he had actual knowledge of the 
specific rating criteria for the disability, and why higher 
ratings had not been assigned, as well as an opportunity to 
present evidence and argument to support a higher rating.  

The Board also concludes that VA has met its duty to assist 
the Veteran in developing the evidence to support his claim.  
The record contains his service treatment records and VA 
medical records.  Private medical records have been obtained.  
The Veteran was given VA medical examinations in connection 
with the claim.  Statements from the Veteran and his 
representatives are associated with the claims file.  The 
Veteran has been accorded ample opportunity to present 
evidence and argument in support of the appeal.  Neither the 
Veteran nor his representative has indicated that there are 
any available additional pertinent records to support his 
claim.  

The Board is satisfied that the originating agency properly 
processed the Veteran's claim after providing the required 
notice and that any procedural errors in the development and 
consideration of the claims by the originating agency were 
insignificant and non-prejudicial to the Veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  


ORDER

An increased rating in excess of 20 percent for degenerative 
joint disease, left knee is denied.

A separate 10 percent rating for arthritis under Diagnostic 
Code 5010-5003 for the Veteran's degenerative joint disease 
of the left knee is granted from September 26, 2005.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


